 


 HR 3006 ENR: To improve the use of a grant of a parcel of land to the State of Idaho for use as an agricultural college, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3006 
 
AN ACT 
To improve the use of a grant of a parcel of land to the State of Idaho for use as an agricultural college, and for other purposes. 
 
 
1.Agricultural college land grant 
(a)In generalSection 10 of the Act of July 3, 1890 (26 Stat. 215, chapter 656) is amended— 
(1)by inserting (a) after Sec. 10.; and 
(2)by adding at the end the following: 
 
(b)Notwithstanding sections 3 through 5 of the Act of July 2, 1862 (commonly known as the First Morrill Act) (7 U.S.C. 303 et seq.), the State of Idaho may— 
(1)invest and manage earnings and proceeds derived from land granted to the State of Idaho pursuant to subsection (a), in accordance with the standards applicable to a trustee under Idaho law; 
(2)deduct from earnings and proceeds generated from granted land any expenses that a trustee is authorized to deduct pursuant to Idaho law; and 
(3)use earnings and proceeds generated by the granted land for any uses and purposes described in that Act (7 U.S.C. 301 et seq.) without regard to the limitations set out in section 5 of that Act (7 U.S.C. 305) that prohibit the State from exceeding 10 per centum on the purchase of land and prohibit the State from purchasing, erecting, preserving, or repairing of any building or buildings. . 
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 27, 1998. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
